Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 10/31/22 is acknowledged. Applicant elected Group I (claims -13) without traverse. Applicant also elected a species corresponding to a mutant T7 promoter having SEQ ID NO:12.
 	Regarding applicant’s traversal arguments over species election requirement, applicant’s explanations were fully considered and he/she must rest assured that once the elected species becomes allowable, additional species will be examined one at the time, in accordance with 35 USC section 121.
 	Claims 14-24 and species (a) –(g) are withdrawn as drawn to non-elected invention.
 	Claims 2-4 are canceled. 			
				 	DETAILED ACTION
 	Claims 1, 5-13 and the following species namely a mutant T7 promoter having SEQ ID NO:12 only, are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “synthesis reaction condition” is indefinite. The disclosure does not explicitly explain what this phrase is referring to. Therefore, the metes and bounds of said phrase is unknown. Claims 5-13 are merely objected for depending from base claim 1.
Claims 1, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the term “plurality” is reported at least 3 times, rendering the claims completely confusing. Further, it is unclear what the relevance of a “mutant of promoter” and “a same polymerase” with the term “compound” is. Furthermore, it is unknown what is the difference between “compound” in the preamble and “a target compound” at the end of claim 1. Finally, it is confusing as to what “individually using a plurality of wild type and/or mutant of a promoter” means. Claims 5-13 are merely objected for depending from base claim 1.
Claims 1, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is unknown what the phrase “to which a same polymerase binds” means. Claims 5-13 are merely objected for depending from base claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1(and its dependent claims 5-13) are directed to a genus of methods utilizing a genus of products, wherein said genera have been inadequately described.
 The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a method of use of a plurality of enzymes (or DNA encoding them), polymerases and promoters and mutants thereof generically by function. No structural limitations for any of said products are recited in instant claims.
In claim 5-6, a minimal amount of structure (namely a single species directed to T7 promoter and some mutants thereof) is recited but said structural information is hardly adequate to fully describe the genera of promoters from all sources and species as recited in claim 1.
Given the scope of instant methods, which may be conducted both in vivo and in vitro, some additional information as to which types of host cells are likely to operate well in such in vivo synthesis methods, up to how many enzymes (or DNA encoding them) may be reasonably optimized in their expression to successfully produce  optimized levels of a final synthesis product (both in vivo and in vitro), which promoters and which mutants thereof are likely to be successful in controlling expression of such synthesis enzymes etc. deems necessary that is currently lacking in the disclosure.
With respect to polymerases utilized, the disclosure merely provides a single species (namely RNA polymerase), which is also inadequate to fully describe the types of generic polymerases recited in claim 1. 
Therefore, based on the information provided one of skill in the art cannot reasonable conclude that applicant had full possession of this invention before the effective filing of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 5, 7-8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., “Wu” (Applied Microbiology and Biotechnology, 102, 4755-4764, 2018).Wu teaches a method of producing alpha-ketoglutaric acid, α-KG, (in vivo and in vitro) by cascade biocatalysts. Said method comprises expressing at least two enzymes, namely L-glutamate oxidase (LGOX) and catalase under “optimized synthesis reaction conditions” (see 112 second rejection above), optionally in E. coli host prior to this invention. Wu’s method also utilizes engineered promoters (see title and Abstract). In Tables 1 and 4, the plasmids comprising T7 promoter or mutants thereof are listed, wherein said plasmids are utilized in the cascade biocatalyst synthesis method of Wu.  Wu in its abstract teaches that when the final ratio of LGOX:KatG (2.1:1185) in strain E. coli (T7)LGLOX-(rbs)KatG was used, α-KG concentration and its conversion rate were increased (optimized) to 106 g/L and 96% respectively. Said abstract also discusses optimal enzyme ratios of LGOX:KatG (2.0:1250) for in vitro synthesis of alpha -KG. Wu utilizes His-Trap tags for assessing its recombinantly expressed proteins (see the caption of Figure 3), anticipating claims 1, 5, 7-8 and 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. “Xu” (World Journal of Microbiology and Biotechnology, 35:33, 1-10, 1/2019, cited in the IDS) in view of Ikeda et al., (US patent No. 5385,834, 1/1995, cited in the IDS). Xu describes a general scheme of promoter engineering for optimization of metabolite biosynthesis comprising constructing promoter libraries by site-directed mutations, error prone PCR, etc., creating a random library of combinatorial pathways by linking promoters with corresponding genes of target pathways with varying intensities, selecting engineered strains after high-throughput screening and metabolite analysis (Figure 2). As examples directed to use of promoter engineering in metabolic pathway design, it has been described in page 7 second column, lines 8-50 of Xu that the stress response promoter was used to control FPP production and improve the production of the end product amorphadiene by altering the biosynthetic pathway of isoprenoids in Escherichia coli: the expression level of mevalonate pathway (inherently involving a variety of different enzymes) was adjusted using different intensities of promoter, and 529.45mg/L lycopene was produced in fed-batch culture in engineered E. coli strains. Xu also cites work (namely Yim et al.,) wherein the synthetic promoter of various intensities was isolated, and the secretory production of endoxylanase was carried out using the most potent promoter (see page 7, second column, second paragraph). Xu does not mention a promoter having instant SEQ ID NO:12.
Ikeda teaches and claims an RNA polymerase with the capability of binding various T7 promoters. Said patent also discloses various mutated versions of T7 promoters and their effect on the expression levels of (CAT) Chloramphenicol Acetyl Transferase Activity (see Figure 5A). In the bottom of column 4, Ikeda teaches that mutations at positions -9, -10 and -11 of the consensus T7 promoter have been implicated in the ability of the T7 RNA polymerase to distinguish between high producer T7 and low producer T3 promoters (see also figure 6). Said patent also discloses its SEQ ID NO:21 which has A to C mutation at position -10 of the consensus T7 promoter (see the patent sequence listing), wherein said sequence comprises SEQ ID NO:12 of this invention.
Before the effective filing of this application, depending on the metabolite of interest (such as lipid or protein of interest, etc.), it would have been obvious to one of ordinary skill in the art to start with the method (scheme) of Xu and employ various mutant T7 promoters including T7 mutant promoter of Ikeda to control and optimize various synthesis enzyme expression levels. One of ordinary skill in the art is motivated in conducting the method of Xu in view of Ikeda because this will allow good control (optimization) over the production of the enzymes involved in preparation of the target compound of interest, finally resulting in higher yields and lower costs of the desired compound, at the end of synthesis pathway.
Finally, one of ordinary skill in the art has reasonable expectation of success in conducting the steps involved in the method of Xu utilizing Ikeda promoters because such methods have been fully established in the prior art before the effective filing of this application.
Applicant is reminded that utilizing fluorescent or luminescent tags (see claims 9-10), methods of detecting the synthesis amount of intermediates (see claim 11), the specific types of compound of interest (see claim 13) etc. cannot be considered to a contribution over the prior art in view of level of knowledge of one of ordinary skill before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651